142 F.2d 676 (1944)
SARSHIK
v.
SANFORD.
No. 10897.
Circuit Court of Appeals, Fifth Circuit.
May 17, 1944.
Herman L. Sarshik, in pro. per.
M. Neil Andrews, U. S. Atty., and Harvey H. Tisinger, Asst. U. S. Atty., both of Atlanta, Ga., for appellee.
Before SIBLEY, McCORD, and LEE, Circuit Judges.
PER CURIAM.
The complaint made is that petitioner is ill, and so treated as to aggravate his illness, and especially by preventing his endeavors to help himself in the courts by legal process. On the hearing it appeared that appellant had never been disciplined and was allowed to carry on a considerable correspondence with lawyers, and that there had been no interference with his seeking this writ of habeas corpus. The courts have no function to superintend the treatment of prisoners in the penitentiary, but only to deliver from prison those who are illegally detained there. Platek v. Aderhold, 5 Cir., 73 F.2d 173. The judgment discharging the writ is affirmed.